 

Exhibit 10.1

 

TERMINATION AND CONTINUING OBLIGATIONS AGREEMENT

 

This TERMINATION AND CONTINUING OBLIGATIONS AGREEMENT, dated October 5, 2015
(this “Agreement”), is entered into by and among Vanguard Natural Resources,
LLC, a Delaware limited liability company (“Parent”), Lime Rock Management LP, a
Delaware limited partnership (“Management”), Lime Rock Resources A, L.P., a
Delaware limited partnership (“LRR A”), Lime Rock Resources B, L.P., a Delaware
limited partnership (“LRR B”), Lime Rock Resources C, L.P., a Delaware limited
partnership (“LRR C” and, together with LRR A and LRR B, the “Fund Entities,”
and each referred to individually as a “Fund Entity”), LRR GP, LLC, a Delaware
limited liability company and the ultimate general partner of each Fund Entity
(the “Fund General Partner”), LRR Energy, L.P., a Delaware limited partnership
(the “Partnership”), LRE GP, LLC, a Delaware limited liability company (the
“Partnership GP”), and LRE Operating, LLC, a Delaware limited liability company
and wholly owned subsidiary of the Partnership (“OLLC”). The parties to this
Agreement are sometimes referred to herein collectively as the “parties,” and
individually as a “party.” Capitalized terms used herein without definition
shall have the respective meanings specified in the Merger Agreement (as defined
below).

 

WHEREAS, this Agreement is made in connection with the Purchase Agreement and
Plan of Merger (the “Merger Agreement”), dated as of April 20, 2015, by and
among Parent, Lighthouse Merger Sub, LLC, a Delaware limited liability company
and wholly owned subsidiary of Parent (“Merger Sub”), the Fund Entities, Lime
Rock Resources II-A, L.P., a Delaware limited partnership, Lime Rock Resources
II-C, L.P., a Delaware limited partnership, Management, the Partnership and the
Partnership GP, pursuant to which, among other things, on the date hereof
(i) Parent will purchase all of the outstanding membership interests in
Partnership GP, and (ii) Merger Sub will be merged with and into the
Partnership, with the Partnership surviving as a wholly owned, directly and
indirectly, Subsidiary of Parent, all upon the terms and subject to the
conditions set forth in the Merger Agreement (the “Merger”);

 

WHEREAS, the parties hereto have determined that, in connection with the Merger,
it is advisable and in each of their respective best interests to terminate the
Omnibus Agreement, entered into, and effective as of, November 16, 2011, by and
among the Partnership, the Partnership GP, OLLC, the Fund Entities, the Fund
General Partner and Management (the “LRR Omnibus Agreement”), but to retain the
Fund Entities’ certain surviving indemnification obligations, by entering into
this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, intending to be
legally bound, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

TERMINATION OF LRR OMNIBUS AGREEMENT

 

Section 1.1   Termination.  Subject to the provisions of Article II, the parties
hereto agree that, effective as of the date hereof, the LRR Omnibus Agreement
shall be terminated and that the parties thereto and any other Person that could
be bound by the LRR Omnibus Agreement are released from all of their respective
duties, obligations and liabilities arising thereunder and are no longer
entitled to any of their respective rights or benefits to the extent arising
solely thereunder, whether arising before or after the date hereof.

 

ARTICLE II

PAYMENT; CONTINUING INDEMNIFICATION

 

Section 2.1   Indemnification.  Notwithstanding anything to the contrary in
Article I, and subject to the provisions of Section 2.2 and Section 2.3,
effective as of the date hereof, each Fund Entity, severally, in proportion to
its respective Property Contributor Percentage (as defined in the LRR Omnibus
Agreement), agrees to indemnify, defend and hold harmless the Partnership, the
Partnership GP, OLLC and all of their respective Subsidiaries (the “Partnership
Group”) from and against any and all losses, damages, liabilities, claims,
demands, causes of action, judgments, settlements, fines, penalties, costs and
expenses (including, without limitation, any court costs and reasonable
attorneys’ and experts’ fees) of any and every kind and character suffered or
incurred by the Partnership Group by reason of or arising out of any federal,
state or local income tax liabilities attributable to the ownership or operation
of the MLP Assets (as defined in the LRR Omnibus Agreement) prior to the closing
of the Partnership’s initial public offering (the “Partnership IPO Closing
Date”), including any such income tax liabilities that may result from the
consummation of the formation transactions for any member of the Partnership
Group occurring on or prior to the Partnership IPO Closing Date.

 

Section 2.2   Limitations Regarding Indemnification.

 

(a)   The indemnification obligations of the Fund Entities set forth in
Section 2.1 shall survive until the first anniversary of the Closing Date (as
defined in the Merger Agreement); provided, however, that any such
indemnification obligation pursuant to Section 2.1 shall remain in full force
and effect thereafter only with respect to any bona fide claim made thereunder
prior to such expiration and then only for such period as may be necessary for
the resolution thereof.

 

(b)   No claims may be made against the Fund Entities for indemnification
pursuant to Section 2.1 unless the aggregate dollar amount of the Material
Losses suffered or incurred by the Partnership Group exceed $500,000;
thereafter, each Fund Entity shall be liable, severally, in proportion to its
respective Property Contributor Percentage, to the extent and only to the extent
that such claims exceed $500,000 in the aggregate.  The term “Material Losses”
means only each of those Losses described in Section 2.1 that exceeds $50,000.

 



-2-

 

 

Section 2.3   Indemnification Procedures.

 

(a)   Each Party seeking indemnification (each, an “Indemnified Party”) pursuant
to this Article II agrees that within a reasonable period of time after it
becomes aware of facts giving rise to a claim for indemnification pursuant to
this Article II, it will provide notice thereof in writing to the Parties from
whom indemnification is sought pursuant to this Article II (each, an
“Indemnifying Party”) specifying the nature of and specific basis for such
claim; provided, however, that no Indemnified Party shall submit claims more
frequently than once a calendar quarter (or twice in the case of the last
calendar quarter prior to the expiration of the applicable indemnity coverage
under this Agreement); provided further, that failure to timely provide such
notice shall not affect the right of the Indemnified Party’s indemnification
hereunder, except to the extent the Indemnifying Party is materially prejudiced
by such delay or omission.

 

(b)   The Indemnifying Party shall have the right to control all aspects of the
defense of (and any counterclaims with respect to) any claims brought against
the Indemnified Party that are covered by the indemnification set forth in this
Article II, including, without limitation, the selection of counsel (provided
that such counsel shall be reasonably acceptable to the Indemnified Parties),
determination of whether to appeal any decision of any court and the settling of
any such matter or any issues relating thereto; provided, however, that no such
settlement shall be entered into without the consent (which consent shall not be
unreasonably withheld, conditioned or delayed) of the Indemnified Parties unless
it includes a full release of the Indemnified Parties and their respective
Subsidiaries from such matter or issues, as the case may be.

 

(c)   The Indemnified Parties agree to cooperate fully with the Indemnifying
Parties with respect to all aspects of the defense of any claims covered by the
indemnification set forth in this Article II, including, without limitation, the
prompt furnishing to the Indemnifying Parties of any correspondence or other
notice relating thereto that the Indemnified Parties may receive, permitting the
names of the Indemnified Parties to be utilized in connection with such defense,
the making available to the Indemnifying Parties of any files, records or other
information of the Indemnified Parties that the Indemnifying Parties consider
relevant to such defense and the making available to the Indemnifying Parties of
any employees of the Indemnified Parties; provided, however, that in connection
therewith the Indemnifying Parties agree to use commercially reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Parties and
further agree to reasonably maintain the confidentiality of all files, records
and other information furnished by the Indemnified Parties pursuant to this
Section 2.3.  In no event shall the obligation of the Indemnified Parties to
cooperate with the Indemnifying Parties as set forth in the immediately
preceding sentence be construed as imposing upon the Indemnified Parties an
obligation to hire and pay for counsel in connection with the defense of any
claims covered by the indemnification set forth in this Article II; provided,
however, that the Indemnified Parties may, at their option, cost and expense,
hire and pay for counsel in connection with any such defense.  The Indemnifying
Parties agree to keep any such counsel hired by the Indemnified Parties
reasonably informed as to the status of any such defense, but the Indemnifying
Parties shall have the right to retain sole control over such defense.

 



-3-

 

 

(d)   In determining the amount of any Losses for which the Indemnified Parties
are entitled to indemnification under this Agreement, the gross amount of the
indemnification will be reduced by (i) any insurance proceeds realized by the
Indemnified Parties, and such correlative insurance benefit shall be net of any
incremental insurance premium that becomes due and payable by the Indemnified
Parties as a result of such claim and (ii) all amounts recovered by the
Indemnified Parties under contractual indemnities from third parties.  The
Indemnified Parties hereby agree to use commercially reasonable efforts to
realize any applicable insurance proceeds or amounts recoverable under such
contractual indemnities; provided, however, that the costs and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
the Indemnified Parties in connection with such efforts shall be promptly
reimbursed by the Indemnifying Parties.  To the extent that the Indemnifying
Parties have made any indemnification payment hereunder in respect of a claim
for which the Indemnified Parties have asserted a related claim for insurance
proceeds or under a contractual indemnity, the Indemnifying Parties shall be
subrogated to the rights of the Indemnified Parties to receive the proceeds of
such insurance or contractual indemnity.

 

ARTICLE III
MISCELLANEOUS

 

Section 3.1   Expenses.  Each party shall bear its respective expenses, costs
and fees (including attorneys’, auditors’ and financing fees, if any) in
connection with the preparation, execution and delivery of this Agreement and
compliance herewith, whether or not the Merger and the other transactions
contemplated by the Merger Agreement are effected.

 

Section 3.2   Notices.  All notices and other communications hereunder will be
in writing and deemed given if delivered personally or by facsimile
transmission, or mailed by a nationally recognized overnight courier or
registered or certified mail (return receipt requested), postage prepaid, to the
parties hereto at the following addresses (or at such other address for a party
as specified by like notice; provided, however, that notices of a change of
address will be effective only upon receipt thereof):

 



-4-

 

 

If to Parent, to:  
  
Vanguard Natural Resources, LLC  
5847 San Felipe, Suite 3000  
Houston, Texas 77057  
Attn:  Scott W. Smith, President and Chief Executive Officer  
Facsimile: (832) 327-2260

 

With a copy to (which does not constitute notice):

 

Paul Hastings LLP  
600 Travis Street, 58th Floor  
Houston, Texas 77002  
Attention:  James E. Vallee / Douglas V. Getten  
Facsimile: (713) 353-3100

 

If to any Unitholder or any GP Seller, to:

 

Heritage Plaza  
1111 Bagby Street, Suite 4600

Houston, Texas 77002  
Attention:  Eric Mullins

Facsimile: (713) 292-9560

 

With a copy to (which does not constitute notice):

 

274 Riverside Avenue

Westport, CT 06880

Attention: Kris Agarwal

Facsimile: (203) 293-2760

 

If to the Partnership or the Partnership GP, to:

 

Heritage Plaza  
1111 Bagby Street, Suite 4600

Houston, Texas 77002  
Attention:  Eric Mullins

Facsimile: (713) 292-9560

 

With a copy to (which does not constitute notice):

 

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: Jon W. Daly / Henry Havre

Facsimile: (713) 238-7492

 



-5-

 



 

Section 3.3   Amendments; Waivers.  Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed (i) in the case of an amendment, by all of the parties hereto, and
(ii) in the case of a waiver, by the party (or parties) against whom the waiver
is to be effective.  No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.

 

Section 3.4   Assignment.  No party to this Agreement may assign any of its
rights or obligations under this Agreement, including by sale of stock,
operation of law in connection with a merger or sale of substantially all the
assets of such party, without the prior written consent of the other parties
hereto; provided, however, that Parent may assign its rights and obligations
under this Agreement without the consent of any other party to an Affiliate of
Parent as of the date hereof, so long as Parent remains liable for its
obligations hereunder.

 

Section 3.5   No Partnership, Agency, or Joint Venture.  This Agreement is
intended to create, and creates, a contractual relationship and is not intended
to create, and does not create, any agency, partnership, joint venture or any
like relationship between the parties hereto.

 

Section 3.6   Entire Agreement.  This Agreement together with the Merger
Agreement, Voting Agreement, Registration Rights Agreement and the
Confidentiality Agreement constitute the entire agreement and understanding of
the parties hereto with respect to the matters therein and supersede all prior
agreements and understandings on such matters.

 

Section 3.7   No Third-Party Beneficiaries.  Subject to Section 3.4, the
provisions of this Agreement are binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns, and no provision of
this Agreement is intended to confer any rights, benefits, remedies, obligations
or liabilities hereunder upon any Person other than the parties hereto and their
respective successors.

 



-6-

 

 

Section 3.8   Jurisdiction; Specific Performance; Waiver of Jury Trial.

 

(a)   The parties hereto submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware or, if such Court does not have subject matter
jurisdiction, to the Superior Court of the State of Delaware or, if jurisdiction
is vested exclusively in the Federal courts of the United States, the Federal
courts of the United States sitting in the State of Delaware, and any appellate
court from any such state or Federal court, and hereby irrevocably and
unconditionally agree that all claims with respect to any such claim shall be
heard and determined in such Delaware court or in such Federal court, as
applicable.  The parties hereto agree that a final judgment in any such claim is
conclusive and may be enforced in any other jurisdiction by suit on the judgment
or in any other manner provided by law.  Each of the parties hereto irrevocably
and unconditionally waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any related matter in any Delaware state or Federal court located in the
State of Delaware and the defense of an inconvenient forum to the maintenance of
such claim in any such court.

 

(b)   The parties hereto agree that irreparable damage would occur and that the
parties hereto would not have any adequate remedy at law in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and it is accordingly agreed that, to
the fullest extent permitted by Law, the parties hereto shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement, in each case, in
accordance with this Section 3.8 in the Delaware Court of Chancery or any state
or federal court sitting in the State of Delaware, this being in addition to any
other remedy to which they are entitled at law or in equity.  To the fullest
extent permitted by Law, each of the parties hereto agrees that it will not
oppose the granting of an injunction, specific performance and other equitable
relief as provided herein on the basis that (i) any party hereto has an adequate
remedy at law or (ii) an award of specific performance is not an appropriate
remedy for any reason at law or equity.  Each party hereto further agrees that
no other party hereto shall be required to obtain, furnish or post any bond or
similar instrument in connection with or as a condition to obtaining any remedy
referred to in this Section 3.8(b), and each party hereto irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

(c)   TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING
IN WHOLE OR IN PART UNDER, RELATED TO, BASED ON, OR IN CONNECTION WITH, THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF, WHETHER NOW EXISTING OR HEREAFTER
ARISING AND WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.  ANY PARTY HERETO
MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 3.8(c) WITH ANY COURT
AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT
TO TRIAL BY JURY.

 



-7-

 

 

Section 3.9   Governing Law.  This Agreement is governed by and construed and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any conflicts of law principles that would result in the applicable of
any Law other than the Law of the State of Delaware.

 

Section 3.10   Interpretation.  Unless expressly provided for elsewhere in this
Agreement, this Agreement will be interpreted in accordance with the following
provisions: (a) the words “this Agreement,” “herein,” “hereby,” “hereunder,”
“hereof,” and other equivalent words refer to this Agreement as an entirety and
not solely to the particular portion, article, section, subsection or other
subdivision of this Agreement in which any such word is used; (b) examples are
not to be construed to limit, expressly or by implication, the matter they
illustrate; (c) the word “including” and its derivatives means “including
without limitation” and is a term of illustration and not of limitation; (d) all
definitions set forth herein are deemed applicable whether the words defined are
used herein in the singular or in the plural and correlative forms of defined
terms have corresponding meanings; (e) the word “or” is not exclusive, and has
the inclusive meaning represented by the phrase “and/or”; (f) a defined term has
its defined meaning throughout this Agreement and each exhibit and schedule to
this Agreement, regardless of whether it appears before or after the place where
it is defined; (g) all references to prices, values or monetary amounts refer to
United States dollars; (h) wherever used herein, any pronoun or pronouns will be
deemed to include both the singular and plural and to cover all genders;
(i) this Agreement has been jointly prepared by the parties hereto, and this
Agreement will not be construed against any Person as the principal draftsperson
hereof or thereof and no consideration may be given to any fact or presumption
that any party had a greater or lesser hand in drafting this Agreement; (j) the
captions of the articles, sections or subsections appearing in this Agreement
are inserted only as a matter of convenience and in no way define, limit,
construe or describe the scope or extent of such section, or in any way affect
this Agreement; (k) any references herein to a particular Section, Article or
Exhibit means a Section or Article of, or an Exhibit to, this Agreement unless
otherwise expressly stated herein; the Exhibit attached hereto is incorporated
herein by reference and will be considered part of this Agreement; (l) unless
otherwise specified herein, all accounting terms used herein will be
interpreted, and all determinations with respect to accounting matters hereunder
will be made, in accordance with GAAP, applied on a consistent basis; (m) all
references to days mean calendar days unless otherwise provided; and (n) all
references to time mean Houston, Texas time.

 



-8-

 

 

Section 3.11   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which is an original, and all of which, when taken
together, constitute one Agreement.  Delivery of an executed signature page of
this Agreement by facsimile or other customary means of electronic transmission
(e.g., “pdf”) will be effective as delivery of a manually executed counterpart
hereof.

 

Section 3.12   Severability.  Any provision of this Agreement which is invalid,
illegal or unenforceable in any jurisdiction will, as to that jurisdiction, be
ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

 

[Signature Pages Follow]

 

-9-

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

  PARENT:

 

  VANGUARD NATURAL RESOURCES, LLC       By: /s/ Scott W. Smith     Name: Scott
W. Smith   Title: Chief Executive Officer and President

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date and year first written above.

 

  PARTNERSHIP:

 

  LRR ENERGY, L.P.       By: LRE GP, LLC, its general partner           By: /s/
Eric Mullins     Name: Eric Mullins   Title: Co-Chief Executive Officer

 

  PARTNERSHIP GP:

 

  LRE GP, LLC       By: /s/ Eric Mullins     Name: Eric Mullins   Title:
Co-Chief Executive Officer

 

 

  OLLC:

 

  LRE OPERATING, LLC       By: LRR Energy, L.P., its sole member   By: LRE GP,
LLC, its general partner           By: /s/ Eric Mullins     Name: Eric Mullins  
Title: Co-Chief Executive Officer

 



 

 



 

  FUND ENTITIES:

 

  LIME ROCK RESOURCES A, L.P.       By: Lime Rock Resources GP, L.P., its
general partner   By: LRE GP, LLC, its general partner           By: /s/ Eric
Mullins     Name: Eric Mullins   Title: Co-Chief Executive Officer

 

 

  LIME ROCK RESOURCES B, L.P.       By: Lime Rock Resources GP, L.P., its
general partner   By: LRE GP, LLC, its general partner           By: /s/ Eric
Mullins     Name: Eric Mullins   Title: Co-Chief Executive Officer

 

 

  LIME ROCK RESOURCES C, L.P.       By: Lime Rock Resources GP, L.P., its
general partner   By: LRE GP, LLC, its general partner           By: /s/ Eric
Mullins     Name: Eric Mullins   Title: Co-Chief Executive Officer

 

 

 

 

 



  FUND GENERAL PARTNER:

 

  LRR GP, LLC       By: /s/ Eric Mullins     Name: Eric Mullins   Title:
Co-Chief Executive Officer

 

  MANAGEMENT:

 

  LIME ROCK MANAGEMENT LP       By: Lime Rock Management GP, L.P., its general
partner           By: /s/ Jonathan C. Farber     Name: Jonathan C. Farber  
Title: Manager

 



 

 